In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-1287V
                                        UNPUBLISHED


    JOSEPH BEHLKE,                                          Chief Special Master Corcoran

                        Petitioner,
    v.                                                      Filed: September 27, 2022

    SECRETARY OF HEALTH AND                                 Special Processing Unit (SPU);
    HUMAN SERVICES,                                         Ruling on Entitlement; Concession;
                                                            Table Injury; Influenza (Flu); Guillain-
                       Respondent.                          Barré syndrome (“GBS”).


Andrew Donald Downing, Downing, Allison & Jorgenson, Phoenix, AZ , for Petitioner.

Emily H. Manoso, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On April 27, 2021, Joseph Behlke (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré syndrome (“GBS”)
as a result of an influenza vaccine (“flu”) vaccine administered to him on October 24,
2020. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On September 26, 2022, Respondent filed a combined Rule 4(c) Report and
Proffer in which he concedes that Petitioner has satisfied the criteria set forth in the
Vaccine Injury Table (“Table”) and the Qualifications and Aids to Interpretation (“QAI”),
which afford Petitioner a presumption of vaccine causation. Respondent’s Rule 4(c)

1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
Report and Proffer at 8 (citing 42 C.F.R. § 100.3(a)(XIV)(D), 100.3(c)(15)). Respondent
further agrees that Petitioner timely filed his case, that he received the flu vaccine in the
United States, and that he satisfies the statutory severity requirement by suffering the
residual effects or complications of GBS for more than six months after vaccine
administration. Id. (citing Section 11(c)(1)(D)(i)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

       IT IS SO ORDERED.
                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                             2